Citation Nr: 0930934	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  97-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed thoracic 
spine disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a claimed 
gastrointestinal disorder, to include as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for a claimed bilateral 
knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to 
September 1981 and from January 1991 to May 1991.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from November 1991, May 1992, and 
September 1996 RO rating decisions.  

The Board has remanded the issues on appeal to the RO in 
March 1995, July 1999, September 2003 and September 2005.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.    The Veteran's service treatment records are silent for 
any complaints or findings of a cervical spine condition 
during service.  

3.  The Veteran is not shown to have a cervical spine 
disorder that is due to an injury or other event of active 
service or an undiagnosed illness due to his service in the 
Persian Gulf War.  

4.  The Veteran was treated during service for low back pain 
as a result of falling off of a truck; however, he is already 
service-connected for low back sprain.  

5.  The Veteran is not shown to have a separate acquired 
thoracic spine disorder due to an injury or other event of 
his active service...  

6.  The Veteran was treated for gastritis, fatigue and nausea 
during service.  

7.  The currently demonstrated "Crohn's disease historical" 
is not due any event or incident of his active service or an 
undiagnosed illness due to his service in the Persian Gulf 
War.  

8.  The Veteran currently is not shown to have a knee 
condition that is due to an injury or other event or incident 
of his active service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability due 
to disease or injury that was incurred in or aggravated by 
active service or an undiagnosed illness that incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).  

2.  The Veteran does not have a thoracic spine disability due 
to disease or injury that was incurred in or aggravated by 
active service or an undiagnosed illness that was incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).  

3.  The Veteran's gastrointestinal disability manifested by 
Crohn's disease is not due to disease or injury that was 
incurred in or aggravated by active service or an undiagnosed 
illness that was incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).  

4.  The Veteran does not have a bilateral knee disability due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In February 2002, after the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the April 2002 Supplemental Statement of the Case (SSOC).   

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The February 2002 letter, a May 2004 letter, and an August 
2004 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant, what evidence, if any, will be 
obtained by the claimant and what if any evidence will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The February 2002, May 2004, and August 2004 letters advised 
the Veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the February 2002 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), it does not 
appear that the RO advised the Veteran of these elements, but 
the Board finds that the omission is harmless.  

The Board's decision here denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Veteran was afforded VA examinations in April 1992 and 
June 1996.  The Board finds that a remand for a VA 
examination is not warranted since the Board has already 
remanded the issues on appeal for VA examinations that have 
not been accomplished because he is incarcerated.  The 
Veteran was most recently scheduled for a VA examination in 
February 2007, but did appear.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal. 


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A.  Undiagnosed Illness

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Under 38 C.F.R. § 3.317 (2008), a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  

A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following):  (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2008).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) (2008).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2008).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity is measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2008).  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Cervical Spine 

A careful review of the service treatment records does not 
any complaint or finding of a cervical spine disorder during 
service.  The Board notes that a May 1991 Report of Medical 
History stated that he had a back injury in February 1991 
after  he fell from a 5 ton truck and that his pain was 
resolving.  

At the Veteran's April 1992 VA examination he stated that he 
hurt his neck during service and that there was tenderness 
over the areas of C5-C6 and L4-L5.  He complained of pain in 
the cervical region that radiated down to the posterior 
shoulder blades and down to the arms.  There was tenderness 
over the region of C6.  

The X-ray studies of the cervical spine showed good alignment 
of the vertebrae and well preserved interspaces.  The 
articulating facets showed a normal alignment and the films 
through odontoid C1 and C2 area showed no abnormality of 
relationship of these structures.  The impression was that of 
a normal cervical spine with incidental finding of the 
presence of spina bifida involving T1. 

Based on the evidence that is on file, the Veteran currently 
is not shown to have a cervical spine disability.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

In addition, the Board notes that the Veteran's claimed 
cervical spine disability does not qualify as an undiagnosed 
illness under 38 C.F.R. § 3.317.  Given his assertions, he is 
not shown to have a cervical spine disability is not a 
qualifying chronic disability due to an undiagnosed illness 
or a medically unexplained chronic multisymptom illness or is 
one that the Secretary determined warrants a presumption of 
service connection.  

Given this record, the Board finds that the claimed of 
service connection for a cervical spine disorder must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Thoracic Spine 

The Veteran asserts that he has a thoracic spine condition as 
the result of a February 1991 in-service back injury that 
occurred when he fell off of a truck.  The Board notes that 
the September 1996 RO rating decision granted service 
connection for a low back disability that was a result of 
that February 1991 in-service injury.   

The Board notes that the newest version of the Rating 
Disabilities of the Spine incorporated the criteria for the 
thoracic segment of the spine and the lumbar portion into one 
criteria and it became effective on September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  See 
Proposed Rule, Schedule for Rating Disabilities of the Spine, 
67 Fed. Reg. 56509, 56512 (Sept. 4, 2002) (explaining 
proposal that the general rating formula for disabilities of 
the spine provide criteria for the cervical and thoracolumbar 
spinal segments only, excluding a separate set of criteria 
for the thoracic (or dorsal) segment of the spine, because 
the thoracic and lumbar segments ordinarily move as a unit, 
it is clinically difficult to separate the range of movement 
of one from that of the other, and this combination of 
segments is also used in the 1984 AMA Guides).  

A careful review of the service treatment records does not 
show complaints or findings referable to an acquired thoracic 
spine disorder.  The Board finds that, as the Veteran is 
already service-connected for a lumbar spine disability, a 
separate thoracic disability is not demonstrated under 38 
C.F.R. § 4.14 the evaluation of the same manifestation under 
different diagnoses is to be avoided.  

Also, Esteban v. Brown, citing Brady v. Brown: "38 U.S.C.A. 
sec. 1155 implicitly contains the concept that 'the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity' and would constitute 
pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993)..

The April 1992 VA examination did not identify a separate 
thoracic disability, but identified the Veteran having 
lumbosacral strain.  The X-ray finding of spina bifida of T1 
was identified as being incident and does not represent an 
acquired thoracic spine disorder that has been linked to an 
injury in service.  

Given this record, service connection for a claimed thoracic 
spine condition must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Gastrointestinal Disorder 

The Veteran asserts that he has a gastrointestinal disability 
that is a result of military service, specifically due to an 
undiagnosed illness.  

The Board notes that the Veteran's service treatment records 
revealed that he was seen in June 1978 for upset stomach, 
diarrhea, nausea, and vomiting and was diagnosed with 
gastroenteritis.  In March 1981 he was seen for fatigue, 
nausea, and headaches, it was noted that gastritis should be 
ruled out.  

At the Veteran's June 1996 VA examination, he reported 
diarrhea four to five times a day, occasional cramping, 
occasional bleeding, anorexia with poor eating habits, 
generalized abdominal pain that was occasionally mildly 
annoying and occasionally became severe.  

It was noted that an x-ray study suggested inflammatory bowel 
disease consistent with Crohn's disease in the area of the 
terminal ileum.  However, other studies were reported to be 
negative.  Significantly, the Veteran was noted to be well 
nourished.  He was diagnosed with "Crohn's disease 
historical."  

The Board finds that though the Veteran has some suggestion 
of gastrointestinal condition, the medial evidence currently 
does not confirm that he has a chronic disability that is 
related to military service.  A Veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Therefore, on this record, the Board finds service connection 
must be denied.  

In addition, the Board notes that the Veteran is not entitled 
to service connection under 38 C.F.R. § 3.317 because his 
gastrointestinal disability is an undiagnosed illness but 
instead has a diagnosis of Crohn's disease.  It does not 
qualify as an undiagnosed ill since it is not a medically 
unexplained chronic multisymptom illness or is one that the 
Secretary determined warrants a presumption of service 
connection.  Given these facts, the Board finds that service 
connection for gastrointestinal disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  Bilateral Knee Disorder

The Veteran asserts that his current knee disability is 
related to his in-service knee manifestations.  A careful 
review of the Veteran's claims file revealed that in June 
1978 and July 1978 he was treated for moderate to severe 
chondromalcia of the knee.  In November 1978 he was seen for 
knee pain that he had for 5 months; however, there was a 
negative history of trauma.  

Finally, in April 1979, he reported pain in the left knee 
after he bumped it the day before.  However, the Veteran's 
May 1991 Redeployment Report of Medical Examination and 
Report of Medical History was silent for any knee injury, 
condition or disability. 

At the Veteran's April 1992 VA examination, he stated he had 
pain in both knees and tenderness in the subpatella region of 
both knees.  He was diagnosed with internal derangement of 
the knees, a normal right knee, and recurrent subpatellar 
bursitis.  

After a careful review of the claims file, the Board finds 
that the Veteran currently is not shown to have a  knee 
disability that can be causally linked to his military 
service.  The Board notes that a Veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The Veteran was treated during service for bilateral knee 
disability; however, the Board notes that the Veteran's last 
treatment during service was in 1979 and he was not seen for 
any treatment until after his military service ended in 1991.  

The Board notes that the Veteran does have a current 
diagnosed knee disorder; however, evidence of a present 
condition is generally not relevant to a claim for service 
connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  In 
addition, without a medical nexus opinion the Board may not 
base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Given this record, the Board finds that service connection 
for a bilateral knee disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a claimed cervical spine disorder, to 
include as due to an undiagnosed illness, is denied.  

Service connection for a claimed thoracic spine disorder, to 
include as due to an undiagnosed illness, is denied.  

Service connection for a claimed gastrointestinal disorder, 
to include as due to an undiagnosed illness, is denied.  

Service connection for a claimed bilateral knee disorder, is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals  




 Department of Veterans Affairs


